Citation Nr: 0905080	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for neuropathy of the 
face, to include as secondary to herbicide exposure.

2. Entitlement to service connection for neuropathy of the 
bilateral hands, to include as secondary to herbicide 
exposure.

3. Entitlement to service connection for neuropathy of the 
bilateral legs, to include as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to March 
1957 and August 1957 to August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VA 
Special Processing Unit (Tiger Team) at the Regional Office 
in Cleveland, Ohio, which denied claims of service connection 
for neuropathy of the face, bilateral hands and bilateral 
legs.

The Veteran requested a hearing before the Board in his 
August 2005 VA Form 9. The RO scheduled a Travel Board 
hearing for February 2009, but the Veteran failed to appear.  
He has not provided an explanation for his failure to appear 
or requested a new hearing.  As such, the Board may proceed 
with appellate review.


FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
neuropathy of the face had its onset in service, manifested 
within one year of service separation, or is otherwise 
related to his active military service.

2. The preponderance of the evidence does not establish that 
neuropathy of the bilateral hands had its onset in service, 
manifested within one year of service separation, or is 
otherwise related to his active military service.

3. The preponderance of the evidence does not establish that 
neuropathy of the bilateral legs had its onset in service, 
manifested within one year of service separation, or is 
otherwise related to his active military service.




CONCLUSIONS OF LAW

1. Neuropathy of the face was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2. Neuropathy of the bilateral hands was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

3. Neuropathy of the bilateral legs was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  This letter advised the Veteran of 
the information necessary to substantiate the claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claims with appropriate 
evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Any negative responses to VA's records requests 
have been associated with the record.  The veteran has at no 
time referenced additional records that he wanted VA to 
obtain or that he felt were relevant to the claims.  
Therefore, the Board finds that the claims file contains all 
available evidence pertinent to the claim, and VA has 
fulfilled its duty to assist the Veteran in obtaining all 
outstanding records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because there is no indication that the current disability 
may be related to an in-service event.  While the Veteran is 
presumed to have been exposed to herbicides, he is not 
competent to offer an opinion that his current condition 
resulted therefrom.  On the contrary, and as discussed below, 
VA has determined that a positive association does not exist 
between herbicides and chronic peripheral nervous system 
disorders.  See 72 Fed. Reg. 32395, 32402-32403 (June 12, 
2007).  As the record is not indicative of an association 
between the Veteran's service and his current disability, a 
VA examination is not warranted.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he has neuropathy of the face, 
bilateral hands and bilateral legs due to active service, to 
include as a result of herbicide exposure.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including an organic disease of the nervous system, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii) (2007); see also 
VAOPGCPREC 7-93 (August 12, 1993).  Past General Counsel 
opinions for VA have stated that veterans must demonstrate 
actual duty or visitation in the Republic of Vietnam to have 
qualifying service.  See e.g., VAOPGCPREC 27- 97 (July 23, 
1997); see also comments section in the Federal Register 
announcement of the final rule adding diabetes to the list of 
herbicide presumption diseases, 66 Fed. Reg. 23,166 (May 8, 
2001).  These past opinions stated that veterans must 
demonstrate actual duty or visitation in the Republic of 
Vietnam in order to have qualifying service.  Id.

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For purposes of the presumption outlined in 38 C.F.R. § 
3.307(a)(6), the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e) Note 2.  The Board notes that chronic 
peripheral neuropathy is different than acute and sub-acute 
peripheral neuropathy, and is not included in the list of 
presumptive diseases.  Moreover, VA has specifically 
determined that persistent peripheral neuropathy is not a 
disease associated with exposure to herbicide agents.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's service personnel records show that he had 
service in Vietnam.  He is therefore presumed to have been 
exposed to herbicides.  See 38 U.S.C.A. § 1116(b); 38 C.F.R. 
§ 3.307.  In this regard, the Board finds that there is 
evidence of an in-service injury, i.e., exposure to 
herbicides.  See Hickson, 12 Vet. App. at 253.  

The inquiry that follows is whether there is medical evidence 
of a current disability and a link between the current 
disability and service.  Medical records from Saint Francis 
Medical Center reveal that the Veteran presented to the 
emergency room in November 1999 with complaints of numbness 
in his face for two weeks, along with numbness in his tongue 
and headaches.  On neurological examination, there was no 
evidence of any numbness or upper or lower extremity 
weakness.  It was noted that sensation and coordination were 
intact bilaterally.  The Veteran was diagnosed with facial 
numbness of unknown etiology.  

VA treatment notes show that the Veteran was seen in the 
Neurology Clinic in February 2001.  Although his chief 
complaint was intermittent low back pain, he also complained 
of occasional tingling sensation or shooting pains in his 
legs.  He denied persistent numbness of the feet, and there 
were no symptoms referable to the upper extremities or to the 
cranial nerves.  On neurological examination, no abnormality 
was observed in the upper extremities and no muscle atrophy 
or weakness were found in the lower extremities.  Sensory 
examination revealed intact appreciation to touch and pin 
prick over all four extremities.  It was noted that he was 
able to appreciate pin prick in all the dermatomes of both 
lower extremities including perianal areas.  Deep tendon 
reflexes were 1-2+ including ankle jerks, and plantars were 
flexor bilaterally.  The neurologist concluded that the 
neurological examination did not reveal any deficits and that 
there was no clinical evidence for lumbar or sacral 
radiculopathy or myelopathy at the time.  The Veteran was 
advised to continue taking Amitriptyline.  

In November 2003, the Veteran was referred for a VA 
occupational therapy consultation for right hand pain at the 
first metacarpal joint.  The Veteran reported noticing an 
increased propensity for dropping items lately.  He related 
no numbness or tingling, but rather a sharp pain along the 
radial border of the third digit.  On examination of the 
upper extremities, sensation was found to be intact for all 
areas.  The Veteran demonstrated full grasp/release and 
opposition to digits 2-5, and grip strength of 92 percent on 
the left and 100 percent on the right.  Based on the 
evaluation, the occupational therapist was not able to fully 
determine the cause of the indicated pain and sensory 
disturbance, although osteoarthritis or possible bone spur 
was suspected.  

There are VA treatment records that show that the Veteran has 
been taking a medication, Amitriptyline, apparently for 
treatment of neurological problems described as neuropathy.  
Giving the veteran the benefit of the doubt, the Board will 
assume that he does indeed have a current disability -- 
neuropathy, even though there is some evidence disputing a 
current disability and the etiology of such appears to be 
unknown based on the evidence of record.  

The Veteran contends that his neuropathy is related to his 
exposure to Agent Orange.  As explained above, a disease 
associated with exposure to herbicides, such as acute and 
subacute peripheral neuropathy, is presumed to have been 
incurred in service even though there is no evidence of that 
disease during the service.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Here, the Veteran has been taking 
medication to treat his neuropathy for many years.  The 
medical evidence does not indicate that there has been any 
significant changes in the nature of this condition or its 
prescribed treatment.  Thus, any neuropathy in this case is 
chronic in nature, not acute and subacute.  VA has determined 
that a presumption of service connection is not warranted for 
chronic peripheral nervous system disorders.  See 72 Fed. 
Reg. 32395, 32402-32403 (June 12, 2007).  Accordingly, 
chronic peripheral neuropathy has not been added to the list 
of diseases associated with herbicide exposure.  See 38 
C.F.R. § 3.309.  Based on the law, the Veteran cannot benefit 
from the presumption, regardless of whether he was exposed to 
herbicides in service.  Id.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727- 29 (1984), does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The Court has specifically held that the provisions of Combee 
are applicable in cases involving herbicide exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran's service treatment records reveal that the 
Veteran was seen in May 1964 complaining of right atypical 
facial pain almost daily for the past three weeks.  A 
neurological examination was negative.  In February 1966, the 
Veteran was treated for pain in his wrist following an 
injury.  He also reported numbness from the wrist to the end 
of the fore fingers.  A physical examination was negative.  
In April 1970, the Veteran complained of pain, swelling and a 
pin prickling sensation in the left lower leg.  He reported 
having intermittent swelling and pain since a 1960 motor 
vehicle accident, and the recent onset of paresthesia.  A 
neurological examination revealed negative findings.  Service 
treatment records are otherwise silent for any complaints, 
diagnosis or treatment of neuropathy.  

Although the Veteran is shown to have been treated for 
numbness or pain on a few occasions in service, the Board 
finds the February 1973 separation examination report notable 
in that it demonstrated normal neurological findings.  A 
number of medical conditions were noted upon discharge 
examination; however there was no mention of anything related 
to neuropathy.  The Board further observes that there were no 
documented complaints or findings of neuropathy within one 
year of service separation.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In fact, a VA examination 
performed in December 1973 found the Veteran to be negative 
for any neurological disorders.  

Taking into account all of the relevant evidence of record, 
the Board finds that none of the medical evidence establishes 
a nexus between any neuropathy of the face, bilateral hands 
and bilateral legs and active service to include herbicide 
exposure.  As such, service connection on a direct basis is 
not warranted.

The Board is mindful of the Veteran's assertions concerning 
the etiology of his neuropathy.  The Veteran can attest to 
factual matters of which he has first-hand knowledge; for 
example, he is competent to report that he experiences 
numbness or tingling in his face, hands and legs.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a 
layperson, however, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of service 
connection for neuropathy of the face, bilateral hands and 
bilateral legs.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for neuropathy of the face, 
to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for neuropathy of the 
bilateral hands, to include as secondary to herbicide 
exposure, is denied.

Entitlement to service connection for neuropathy of the 
bilateral legs, to include as secondary to herbicide 
exposure, is denied.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


